DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The objected to language is “comprising”, “comprises” and “means”.

Claim Objections
Applicant is advised that should claim 41 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,955,397. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation claimed by the instant application is taught by the claims of the patent.
Claim 27 is taught by patent claim 4.  Claim 28 is taught by patent claim 3.   Claim 29 is taught by patent claim 6.  Claim 30 is taught by patent claim 9.  Claim 31 is taught by patent claim 12.  Claim 32 is taught by patent claim 1.  Claim 33 is taught by patent claim 1.  Claim 34 is taught by patent claim 1.  Claim 35 is taught by patent claim 7.  Claim 36 is taught by patent claim 1.  Claim 37 is taught by patent claim 1. Claim 38 is taught by patent claim 13.  Claim 39 is taught by patent claim 13.  Claim 40 is taught by patent claim 1.  Claims 41 and 42 are taught by patent claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-42 are rejected under 35 U.S.C. 103 as being unpatentable over Koyano, US 2003/0052792 in view of Belinsky, US 2015/0077737.
Koyano discloses a wristwatch comprising: 
a casing (M);
a display (24);
a gas sensor (30) configured to measure a concentration of a gas in ambient air;
a microprocessor (20) connected to the gas sensor; and
wherein the wristwatch is configured to operate in two different states including a time state and an alert state ([0038] discusses separate display modes for gas concentration and time display), wherein in the time state, the display is configured to display a time (on LCD 24), and the gas sensor is configured to measure the concentration of the gas, and wherein when the concentration of the gas measured by the gas sensor is reached or exceeded, the wristwatch switches to the alert state and generates an alert [0039].
Koyano does not explicitly disclose a wireless communication device for transmitting information to an external apparatus.
The similar device taught by Belinsky discloses wireless information transfer to external apparatus (Fig 3 and [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koyano to include wireless communication for the purpose of notifying authorities of dangerous gas concentrations.
Regarding claim 28, Koyano and Belinsky disclose the microprocessor is configured to receive information from the external apparatus to configure the wristwatch (Belinsky [0047]).
Regarding claim 29, Koyano and Belinsky disclose the gas sensor includes a sensor configured to measure hydrogen sulfide or carbon monoxide (Koyano [0004]).
Regarding claim 30, Koyano and Belinsky disclose the alert includes a multi-level alert depending on the concentration of the gas measured by the gas sensor, each alert level corresponding to one or more audible or light beeps or vibrations (Belinsky [0071]-[0072]).
Regarding claim 31, Koyano and Belinsky disclose a device for generating an alert, the alert including a light alarm, an audible alarm, and/or a vibrating alarm (Koyano, [0041]).
Regarding claim 32, Koyano and Belinsky disclose the gas sensor is located in the casing and has a surface inside the casing exposed to the ambient air through an opening of the casing (Koyano Fig 1 and 2).
Regarding claim 33, Koyano and Belinsky disclose the alert includes a wirelessly transmitted alert over the wireless communication device (Belinsky [0003], [0054], [0071]).
Regarding claim 34, Koyano and Belinsky disclose when the gas sensor no longer detects the specific gas concentration, the device switches back from the alert state to the time state (Koyano [0038] discusses separate display modes for gas concentration and time display, switching is done by user operation or successively displayed automatically).
Regarding claim 35, Koyano and Belinsky disclose a geolocation sensor configured to detect a location of the wristwatch (Belinsky [0068]).
Regarding claim 36, Koyano discloses a gas detection system comprising: 
a wristwatch (see abstract); and 
wherein the wristwatch includes, 
a casing (M); 
a display (LCD 24); 
a gas sensor (30) configured to measure a concentration of a gas in ambient air; 
a device for generating an alert (32).
Koyano does not disclose a wireless communication device for transmitting information to an external apparatus.
Belinsky discloses a wireless communication device for transmitting information to an external apparatus (Fig 3), wherein in a case a threshold of the concentration of the gas measured by the gas sensor is reached or exceeded, the device for generating an alert generates an alert ([0038]), and wherein the wireless communication device is configured to transmit information that the threshold of the measured gas concentration has been reached or exceeded to the external apparatus (Fig 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Koyano to include wireless communication for the purpose of notifying authorities of dangerous gas concentrations.
Regarding claim 37, Koyano and Belinsky disclose the external apparatus includes a smartphone or a PC (Belinsky Fig 11).  
Regarding claim 38, Koyano and Belinsky disclose the wristwatch further includes a storage unit for storing a history of the measured gas concentration (Belinsky Fig 4).  
Regarding claim 39, Koyano and Belinsky disclose the external apparatus is configured to access and display the history of the measured gas concentration (Belinsky Fig 4).  
Regarding claim 40, Koyano and Belinsky disclose when the threshold of the gas concentration measured by the gas sensor has been reached or exceeded, the display displays the measured value of the gas concentration (Koyano [0037]-[0041]).  
Regarding claims 41 and 42, Koyano and Belinsky disclose the wristwatch includes a processing unit for benchmarking the gas sensor upon receiving information from the external apparatus (Belinsky [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833